DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 14-22 allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
	independent claim 14: “the spectral camera control device causes a plurality of spectral images to be captured in succession at a same transmission wavelength when an SN ratio of the captured spectral image is less than a predetermined threshold” (claims 15-17 depends from claim 14)
	independent claim 18: “the spectral camera control program causes the computer to function as the spectral camera control device which causes a plurality of spectral images to be captured in succession at a same transmission wavelength when an SN ratio of the captured spectral image is less than a predetermined threshold.” (claims 19-20 depends from claim18)
	independent claim 21: “the spectral camera control program causes the computer to function as the spectral camera control device which causes a plurality of spectral images to be captured in succession at a same transmission wavelength when an SN ratio of the captured spectral image is less than a predetermined threshold.”
	independent claim 22: “causing the spectral camera to capture a plurality of spectral images in succession at a same transmission wavelength when an SN ratio of the captured spectral image is less than a predetermined threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484